Citation Nr: 0022113	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected dental residuals of a left mandibular 
fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from October 1984 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The veteran's service-connected dental residuals of a 
left mandibular fracture are currently manifested by a slight 
deviation towards the right side on the closure of his jaw 
with 42 millimeters of inter-incisal range of motion; his 
complaints of pain and fatigability are attributable to the 
nerve injury for which a compensable evaluation is already in 
effect.  

2.  The veteran's service-connected dental residuals of a 
left mandibular fracture do not present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for service-connected dental residuals of a left mandibular 
fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.150, Diagnostic Codes 9904, 
9905 (1999).  

2.  Referral to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular rating 
for service-connected dental residuals of a left mandibular 
fracture is not warranted by the evidence in this case.  38 
C.F.R. § 3.321(b)(1) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to a July 1998 VA dental examination report, the 
examiner diagnosed a fracture of the left mandibular body, 
which healed with an interosseous wire; and complaints of 
pain during cold weather on the left.  The examiner further 
found that the veteran had a slight deviation towards the 
right side on the closure of his jaw.  Moreover, the examiner 
found that the veteran had 42 millimeters of inter-incisal 
range of motion.  

The record contains various color photographs of the 
veteran's face and jaw.

According to an October 1998 VA examination report, the 
veteran complained of pain in the left mandible, 
predominantly in the jaw joint area.  He described the pain 
as intermittent and aggravated by cold weather.  He was 
prescribed Darvocet for the pain up to six times a day.  
Moreover, the pain was present daily in the winter but only 
one to two times a week in the summer.  

II.  Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Service connection was originally established for the 
veteran's jaw disability by a rating decision dated in May 
1994 and was rated noncompensably disabling under Diagnostic 
Code 9904, effective from November 1993.  The veteran did not 
appeal the noncompensable evaluation assigned.  

Under Diagnostic Code 9904, malunion of the mandible with 
severe displacement warrants a 20 percent evaluation; 
moderate displacement warrants a 10 percent evaluation; 
slight displacement warrants a noncompensable evaluation.  
Those ratings are dependent upon the degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150.  

Limited motion of the temporomandibular articulation is 
evaluated under the provisions of Diagnostic Code 9905.  
Under Diagnostic Code 9905, limited motion of the inter-
incisal range from 31 to 40 millimeters (mm) warrants a 10 
percent evaluation; from 21 to 30 mm warrants a 20 percent 
evaluation; from 11 to 20 mm warrants a 30 percent 
evaluation; and from 0 to 10 mm warrants a 40 percent 
evaluation.  Range of lateral excursion from 0 to 4 mm 
warrants a 10 percent evaluation.  Ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic 
Code 9905, and Note.  

Here, there have been no findings of moderate malunion of the 
mandible.  On VA examination, no displacement of the mandible 
was noted.  Thus, entitlement to a compensable disability 
rating under Diagnostic Code 9904 is not warranted.  Rather, 
a zero percent rating is appropriately assigned for slight 
displacement.  

There have also been no findings of inter-incisal range of 
motion limited to 31 to 40 mm, or range of lateral excursion 
limited to 0 to 4 mm, which meet the requirements for a 
compensable rating under Diagnostic Code 9905.  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Unlike the evaluations provided under Diagnostic Code 9904, 
Diagnostic Code 9905 does not provide a zero percent rating.  
This, in turn, means that the limited motion of the 
temporomandibular articulation must meet the minimum 
requirements for a compensable evaluation or a compensable 
evaluation is not for application.  Although the veteran has 
complained of pain, see DeLuca v. Brown, 8 Vet. App. 202 
(1995), it appears that the persistence of the veteran's 
complaints of pain have been contemplated in the compensable 
rating assigned under Diagnostic Code 8305 for partial 
neuropathy of the second division of the left 5th cranial 
nerve.  

The Board concludes that a compensable rating for the 
service-connected jaw disability under Diagnostic Code 9905 
is not warranted.  

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

In this case, the RO provided the veteran and his 
representative with the provisions governing extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) in a January 1999 
statement of the case.  Although the Board has no authority 
to grant an extraschedular rating in the first instance, it 
may consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).  

The RO essentially found that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.  

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 9904 and 9905, but the medical evidence 
reflects that manifestations sufficient to support higher 
schedular evaluations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
mandibular fracture residuals.  There is no evidence in the 
claims file to suggest that marked interference with 
employment has resulted from the service-connected 
disability.  In the absence of evidence presenting an 
exceptional or unusual disability picture with respect to 
this disability, the Board finds that the RO did not err in 
refusing to refer this case to the VA Central Office for 
extraschedular consideration.  The disability is 
appropriately rated under the schedular criteria.  


ORDER

An increased (compensable) evaluation for service-connected 
dental residuals of a left mandibular fracture is denied.  


REMAND

In his VA Form 9 received in February 1999, the veteran 
specifically disagreed with the RO's January 1999 initial 
assignment of a noncompensable rating for a scar on the chin 
and initial assignment of a 10 percent rating for partial 
neuropathy of the second division of the left fifth cranial 
nerve.  The Board recognizes this as a timely notice of 
disagreement to the January 1999 rating decision.  

The law requires that VA must issue a statement of the case 
after a timely notice of disagreement has been filed.  
38 C.F.R. § 19.26 (1999).  To date, however, a statement of 
the case has not been issued to the veteran on these issues.  
Therefore, in accordance with the decision of the United 
States Court of Appeals for Veterans Claims in Manlincon v. 
West, 12 Vet. App. 238 (1999), the case is REMANDED to the RO 
for the following action:  

1.  With respect to the issues of 
entitlement to a compensable original 
rating for a scar on the chin and to an 
original rating in excess of 10 percent 
for partial neuropathy of the second 
division of the left fifth cranial nerve, 
the RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the rating 
decision dated in January 1999, and, as 
appropriate, issue a statement of the 
case on these issues.  The veteran is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review of these issues by 
the Board.  

2.  If the veteran submits a timely 
substantive appeal following the issuance 
of a statement of the case, the case 
should be returned to the Board for 
appellate consideration, if otherwise in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The purpose of this REMAND is to ensure 
compliance with the law and regulations governing appeals to 
the Board and to provide the veteran with due process of law.  
The veteran need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

